              Case 2:12-cv-01282-JLR Document 608 Filed 02/05/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. C12-1282JLR

11                                Plaintiff,               ORDER DIRECTING PAYMENT
                   v.                                      OF THE NOVEMBER 2019
12                                                         INVOICE
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s November 2019

16   invoice and DIRECTS the Clerk to pay the November 2019 invoice from funds on

17   deposit in the registry of the court regarding this case.

18          Dated this 5th day of February, 2020.

19

20                                                      A
                                                        JAMES L. ROBART
21
                                                        United States District Judge
22


     ORDER - 1
